DISSENTING- OPINION.
BOND, J.
— The negligence alleged in the petition was, that the injury occasioned to plaintiff by climbing a bare pole containing only spikes for footholds, which had been erected by defendant preparatory to its future use for supporting its own wires and those of other companies when cross arms should have been attached thereto, was caused by the fact that defendant negligently permitted its defective insulated wire to remain in that condition from the time the pole was erected until the twelfth day of July, whereby plaintiff, who was an employee of another company and was ascending the pole in order to reach and release some of the wires which had been crossed by other wires, and in so doing, and while reaching for the *104crossed wire with one hand and feeling around the pole with his knee to keep his balance, he placed his foot on one of the spikes on which the defendant’s said wire was then resting, and received the shock which caused the injuries sued for.
There was not a particle of proof to sustain the allegation of defective insulation of the wires of the defendant prior to the accident. The pole had been erected for about a month and was not, as yet, supplied with crossarms for the support of the wires which were to be placed thereon when the old pole, some distance off, should be removed.
There is no evidence whatever of any right given to the other company, of which plaintiff was the employee, to use the pole in question until it should be equipped with cross-arms in order to support the wires it was intended to bear, nor that defendant could reasonably foresee the incidents culminating in the injury to plaintiff, who at the time of the accident was a “trouble” man sent out to discover and remedy some mishap' to the lines of the Kinloch Company, which was his employer. This utter dearth of evidence to show any negligence on the part of defendant is the only reason why I am constrained in the present state of the law to dissent to the opinion adopted by the majority of the court affirming a judgment obtained by plaintiff. But I am not willing to concede that the right to recover for an injury suffered in hazardous industry, should any longer be predicable only upon proof of negligence on the part of the owner. I think that stage in the evolution of the law has now been passed, and that the administration of justice should no longer be obstructed by the outworn legal concept, which refuses all compensation for injuries caused by work necessary to social betterment except upon proof of causative negligence on the part of the employer.
The multitude and mischief of eases like the present demonstrate, in my opinion, the imperative need *105in onr positive law of an enactment embodying tbe principle of workingmen’s compensation. [3 Bailey, Per. Inj. (2 Ed.), secs. 858-9.] The economic and social reasons demanding sncb a law are universal among tbe civilized nations of tbe world where industrialism has reached a development and expansion undreamed of in tbe past. Tbe moral life, comfort and well-being of humanity today, not to mention its luxuries, require tbe employment for utilitarian purposes of tbe great bulk of tbe human race. Society demands tbe product of tbe labor of the men so employed. This imposes a correlative duty upon it, to provide compensation for injuries caused by the perilous employment it exacts of them as the wage of life and sustenance, and furnishes tbe moral and economic reason for charging such employments with tbe payment of indemnity for injuries sustained by tbe men engaged in them.
Tbe duty to see this done rests upon tbe law-making bodies of tbe State and Nation. Tbe failure to exert that power is dereliction of sovereign duty on tbe part of tbe State which, in its capacity as tbe representative of organized society, is entrusted with governmental power of regulation commensurate with tbe purpose for which it exists. It is tbe absolute duty of tbe State, in virtue of its inherent power of police and of internal regulation of tbe affairs of tbe people, to cause its statutory or positive law to walk band in band with tbe principles of social justice as they are evolved by tbe growth and progress of civilized life. Such enactments can be made so as not to violate any restriction imposed upon tbe law-making power by tbe State or Federal Constitution. Twenty-two States of tbe Union, and many of tbe most enlightened nations of tbe world, have incorporated tbe feature of Workingmen’s Compensation as part and parcel of their municipal law. This should be universally done in tbe States of this Union, whose vast industrialism, so far *106out-stepping that of any other Nation, creates a correspondingly greater reason for such legislation.
There need be no apprehension of failure on the part of the courts to enforce these salutary laws if they are framed with justice, fairness and wisdom, and are properly guarded against greater injuries to others than the mischief they design to remedy. While the decisions of the courts represent the fixed forms of concentrated public opinion, yet they must adapt themselves to any essential change of the conditions upon which they rest, and they do meet, and must reflect the stable forms of.economic and social.science, acquired in the progress of public thought'. [Borgnis v. Falk Co., 147 Wis. 327; In re Opinion of Judges, 209 Mass. 607; Employers’ Liability Cases, 223 U. S. 1.]
While the Workingmen’s Compensation Act was declared unconstitutional by the Courts of Appeals of New York, that conclusion was reached under the rigid rules applicable to the state of the law as then expounded in the rulings of the courts. But social purpose then moving, and never resting, has passed beyond the stage of public opinion upon which the ruling of that court was based, and another Legislature has enacted a new law for the relief of workingmen. It does not follow that the courts would now feel themselves bound to apply to this new act, which crystalizes modern thought, the rulings which were applicable to the simpler and earlier social conditions from which they were deduced.
In the State of Washington, the Legislature has enacted a just and wise scheme of providing for its people whose living depends upon the development of its industrialism. ■ In a general way that scheme is a great advance beyond the crude provisions contained in the English Act of 1897. The Washington statute has ramifications covering every branch of industry. Its practical enforcement is lodged in the hands of an administrative board, its workings have been fair and *107just to the employer as well as the employee, and have been sanctioned by the Supreme Court of that State, [State ex rel. v. Clausen, 65 Wash. 156.] Its general features have been enacted in ten other States of the Middle West, including Illinois, Wisconsin, Michigan and others.
The State of Missouri should make similar provisions for compensation for workingmen engaged in dangerous employments within its borders. It can safely do so under the power entrusted to it by the Constitution and for the object and purpose proclaimed in its Bill of Rights. [Constitution, art. 2, sec. 4.] By taking this step it would accomplish a great act of duty and social justice, of which it has been said by the President of the United States in his recent message to Congress, “Social justice comes first. Law is the machinery for its realization and is vital only as it expresses and embodies it.” [Message to Congress, Dec. 2, 1913.] No publicist has stated more clearly, completely and concretely, nor with more pith and power, the basic principles and.true end of all laws devised for the well-being of organized society. When that ideal is realized society will pay the toll of injuries necessarily inflicted to accomplish its needs, for each industry will add the expense of its liability to the reasonable profit earned in its workings and thus the burden will be shifted upon the community where it should rightfully rest. The particular employer cannot then complain that he has been mulcted for damages which were not caused by his negligence, for not he, but the public, will pay the price of the comforts and well being accruing to it from the conduct of the needed- industry.
While I dissent to the opinion, in this case because, in the absence of any proof of negligence on its part, no liability could be incurred by defendant under the law of the land, I have felt it my duty in so doing to point out to the people of this State and their Legis*108lature, the duty resting upon them to amend that law so that the dangerous occupation demanded by society shall be charged with compensation for injuries caused by them totally irrespective of their negligent operation.